UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1720


In re: TERRANCE LAMONT MOORE,

                Petitioner.



              On Petition for Writ of Audita Querela.
                        (4:98-cr-00013-H-1)


Submitted:   November 2, 2012               Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terrance Lamont Moore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Terrance Lamont Moore has filed a petition for a writ

of audita querela in this court, pursuant to the All Writs Act,

28 U.S.C. § 1651(a) (2006), seeking to challenge his criminal

convictions for armed bank robbery.               Moore alleges that he has

been denied relief under 28 U.S.C.A. § 2255 (West Supp. 2012).

A writ of audita querela is not available to a petitioner when

other    avenues    of    relief    are    available,    such    as     a   motion    to

vacate under § 2255.             United States v. Torres, 282 F.3d 1241,

1245 (10th Cir. 2002); United States v. Johnson, 962 F.2d 579,

582 (7th Cir. 1992) (explaining that audita querela may not be

invoked by a defendant challenging the legality of his sentence

who could otherwise raise that challenge under § 2255).                              The

fact that Moore cannot proceed under § 2255 unless he obtains

authorization from this court to file a successive motion does

not alter this conclusion.              United States v. Valdez–Pacheco, 237

F.3d    1077,   1080     (9th    Cir.   2000)   (“We    agree    with       our   sister

circuits . . . that a federal prisoner may not challenge a

conviction or a sentence by way of a petition for a writ of

audita     querela       when    that      challenge    is      cognizable        under

§ 2255.”).

            Accordingly, we grant Moore’s motion to supplement his

petition and deny his petition for a writ of audita querela.                          We

dispense     with      oral     argument    because     the     facts       and   legal

                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                  PETITION DENIED




                                3